Citation Nr: 0838300	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The veteran had active service from May 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  


FINDING OF FACT

Degenerative arthritis of the cervical spine does not 
effectively manifest unfavorable ankylosis of the cervical 
spine.


CONCLUSION OF LAW

The criteria for an evaluation an evaluation in excess of 30 
percent for degenerative arthritis of the cervical spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5242, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2004 and December 2006.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 138 (Fed. Cir. 2006); Dingess v. 
Nicholson, 10 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
least general notice of that requirement to the claimant.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
National Veterans' Service Organization recognized by the VA, 
specifically the Disabled American Veterans, and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the rating decision on appeal, the 
Statement of the Case, and a Supplemental Statement of the 
Case, all of which combined to inform the veteran and his 
representative of the evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of the above demonstrates that a 
reasonable person should have been able to understand what 
evidence was necessary to substantiate the claim.  As such, 
the Board finds that the veteran is not prejudiced by any 
notice deficiency here.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 138 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.

The veteran contends that the evaluation assigned for his 
cervical spine disability, currently evaluated at 30 percent, 
does not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).


While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. 
§ 4.45.

The General Formula provides that for the next higher 
evaluation for the veteran's disability, a 40 percent rating, 
is warranted when there is unfavorable ankylosis of the 
entire cervical spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).  Note (5) of the General Formula defines 
unfavorable ankylosis, for rating disabilities of the spine, 
as a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (1) under the General Formula directs the adjudicator to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  Note 
(2) defines normal range of motion for the cervical spine as 
0 to 45 degrees of forward flexion, 0 to 45 degrees of 
extension, 0 to 45 degrees of left and right lateral flexion, 
and 0 to 80 degrees of left and right lateral rotation.  Id.  
This equals 340 degrees of normal combined range of motion of 
the cervical spine.  Id.  

Throughout the rating period on appeal, the veteran's 
cervical spine disability has been evaluated as 30 percent 
disabling.  As will be discussed below, the evidence of 
record throughout the rating period on appeal fails to 
warrant assignment of a higher evaluation.  

The veteran underwent a VA examination in November 2004.  The 
veteran reported that he had to quit his prior job in an 
angiocath lab because of his neck injury.  He could walk two 
blocks but was unsteady on his feet.  He did not use a brace 
or cane.  Only on extremely rare occasions has the veteran 
lost bladder or bowel control but the veteran attributed 
those events to waiting too long to use the bathroom.  He 
reported subjective numbness and weakness in his right hand 
which is his dominant hand.  He described his neck pushing 
into the bottom of his head and causing headaches.  The 
veteran believed his biggest functional limitation occurs 
because of pain and not weakness, fatigability, a lack of 
endurance, or lack of coordination.

Objectively, the veteran had forward flexion of 30 degrees, 
extension is 10 degrees and left and right flexion is 30 
degrees and left and right lateral rotation is 30 degrees.  
The physician stated that range of motion was limited by pain 
and mechanical block and not by weakness, fatigability, a 
lack of endurance, or a lack of coordination.  The VA 
examiner also performed a neurological exam covering the C4 
to T1 area, which resulted in trapezius, deltoid, biceps, 
triceps, handgrip and intraosseous functions at 5/5 
bilaterally.  Sensory examination was normal in the T1 to C4 
dermatomes bilaterally.  The veteran had a 1+ biceps reflex 
bilaterally and both the Spurling's sign and Hoffmann's sign 
were negative.  X-ray of the cervical spine showed multilevel 
degenerative changes with fusion from C2 to C5.  An MRI 
showed multiple levels with small disc herniations that do 
not impinge on the fecal sac or on the nerve roots as well as 
degenerative disc disease at many levels.  He diagnosed post 
traumatic degenerative arthritis and degenerative disc 
disease of the cervical spine post C2-C5 fusion.

The veteran was afforded a second VA examination in January 
2007.  At that time, he reported stiffness that limited neck 
movement, and weakness along the left upper arm and left 
fourth and fifth fingers.  He has suffered pain at the base 
of his neck for 28 years which the veteran reported as 
constant and crushing and squeezing in nature.  The pain 
traveled down the left side of his body.  His pain was 
relieved by rest and pain medication.  The veteran reported 
incapacitating episodes as often as 14 times per month.  Over 
the prior year he had one episode of incapacitation lasting a 
total of 14 days.  A physician treating the veteran for the 
disability recommended bed rest.  The VA examining stated 
that the veteran was functionally limited with respect to 
prolonged standing or walking.  The veteran also described 
poor balance with frequent falls if he was not careful.

Objectively, the veteran's posture and gait was within normal 
limits and he did not require an assistive device for 
ambulation.  The examiner elicited no evidence of radiating 
pain on movement or evidence of muscle spasm.  He did note 
tenderness in the midline at the cervical spine.  There was 
no ankylosis of the cervical spine.  The range of motion 
indicated 30 degrees on flexion, 10 degrees on extension, 10 
degrees on right lateral flexion, 10 degrees on left lateral 
flexion, 20 degrees on right rotation and 20 degrees left 
rotation.  In all directions of movement, pain limited the 
movement.  The joint functions were additionally limited by 
repetitive use resulting in pain, fatigue, weakness, and a 
lack of endurance with pain as the major functional impact.  
The examiner did not note any resulting incoordination due to 
repetitive use.  

Inspection of the spine demonstrated normal head position 
with symmetry in appearance.  There was asymmetry in spinal 
motion on the left side of the neck with normal curvatures of 
the spine.  

The VA examiner elicited signs of intervertebral disc 
syndrome consisting of C4 (sensory deficit of the left 
posterior upper arm), C5 (sensory deficit of the left upper 
arm) and C6 (sensory deficit of the left lateral forearm).  
The right upper extremity reflexes reveal a 1+ biceps jerk 
and a 1+ triceps jerk.  The left upper arm reveals both the 
biceps and triceps jerks were absent.  The physician opined 
that the most likely peripheral nerve involved was the ulnar 
nerve.  The VA examiner diagnosed post traumatic degenerative 
arthritis, and degenerative disc disease, cervical spine 
status post C2-C5 fusion.  The examiner also concluded that 
the intervertebral disc syndrome was secondary to the post 
traumatic arthritis and degenerative disc disease.

Again, the Board finds that the veteran is not entitled to an 
evaluation in excess of 30 percent evaluation for his 
cervical spine disability.  Clearly, the medical records do 
not show unfavorable ankylosis of the entire cervical spine.  
Moreover, while additional functional limitation due to 
weakness, fatigability, and incoordination has been 
demonstrated, such symptomatology is not found to signify a 
disability picture comparable to the criteria for the next-
higher 40 percent evaluation.  As noted earlier, the general 
formula describes unfavorable ankylosis as not just involving 
in the cervical spine being fixed in a flexion or extension 
position, but also causing one of the following medical 
symptoms: difficulty walking because of a limited line of 
vision;  restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Comparing these findings of 
unfavorable ankylosis, with the findings and the degree of 
pain reported by the veteran, the Board is of the opinion 
that the veterans disability does not compare with the 
disability described for a 40 percent evaluation, and, even 
after resolving all doubt in favor of the veteran, his 
overall disability picture more nearly approximates the 30 
percent evaluation than the 40 percent evaluation.

Because the veteran also has degenerative disc disease 
associated with his service connected disability, the Board 
considered whether Diagnostic Code 5243, for intervertebral 
disc syndrome, enables a higher evaluation.  To achieve the 
next-higher 40 percent rating under that code section, the 
evidence must demonstrate incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during a 12 month period.  Note (1) under the Incapacitating 
Episode Formula defines an  incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

In the present case, the veteran described one instance where 
a physician treated him for the condition and prescribed bed 
rest for two weeks.  However, even assuming that bed rest was 
prescribed on that occasion, the criteria for a 40 percent 
rating for incapacitating episodes has not been met, since 
the episode reported lasted only 14 days in the year prior to 
his January 2007 examination. 

The Board has also considered whether a separate evaluation 
is warranted here for a scar of the cervical spine.  In this 
regard, the November 2004 VA examination revealed a 7 cm. 
well healed scar in the posterior midline of the neck.  There 
was no evidence of soft tissue mass or infection.  Upon 
subsequent VA examination in January 2007, the physician 
noted a level scar at the posterior neck about 10 by 0.6 cm 
with hyperpigmentation of less than 6 square inches.  
Otherwise, examination of the skin was normal.  

Based on the above, it is determined that the cervical spine 
scar is essentially asymptomatic.  Indeed, the veteran has 
not endorsed symptomatology relating to the scar.  Therefore, 
assignment of a separate rating is not appropriate here.

In conclusion, there is no basis for a rating in excess of 30 
percent for a cervical spine disability for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Lastly, the Board considered whether a claimant is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

In this instance, the veteran's limitation of motion in his 
cervical spine is clearly accounted for in General Rating 
Formula, which compensates for limitation of motion with or 
without pain due to degenerative arthritis.  The Board finds 
a 30 degree rating adequately addresses the veteran's 
symptoms.  As such, the Board finds that the diagnostic code 
for the veteran's service-connected disability adequately 
describes the current disability levels and symptomatology 
and, therefore, a referral for an extraschedular rating is 
not warranted.  


ORDER

An evaluation in excess of 30 percent for degenerative 
arthritis of the cervical spine is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


